 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TERI BROWN, individually and on behalf of          ) Case No.: 1:17-cv-00670 - LJO - JLT
     all others similarly situated,                     )
12                                                      ) ORDER CLOSING CASE
                    Plaintiffs,
                                                        )
13                                                      ) (Doc. 53)
            v.
                                                        )
14
     CHARTER COMMUNICATIONS, INC.,                      )
15                                                      )
                    Defendant.                          )
16                                                      )

17          The parties have stipulated to dismiss the action with prejudice each side to bear their own fees

18   and costs. (Doc. 53) The stipulation does not address the class members. Thus, the action as to the

19   putative class is closed without prejudice to the refiling of the action.

20          The stipulation relies upon Fed.R.Civ.P. 41, which permits the plaintiff to dismiss an action

21   without a court order “by filing . . . a stipulation of dismissal signed by all parties who have appeared.”

22   Fed. R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have appeared in the action signed the

23   stipulation (Doc. 79), it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d

24   688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close this action.

25
26   IT IS SO ORDERED.

27      Dated:     January 16, 2019                              /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
